Case 2:20-cv-01323 Document 1-8 Filed 09/03/20 Page 1 of 3




                                                        Exhibit G
                            Complaint/Mayor Order 2020-09, July 31, 2020

                              Court: W.D. Wash. Case No. ____________
                                                          Pacific Legal Foundation
                                                 255 South King Street, Suite 800
                                                Seattle, WA 98104 - 425.576.0484
               Case 2:20-cv-01323 Document 1-8 Filed 09/03/20 Page 2 of 3




Ofﬁce of the Mayor
City of Seattle
Jenny A. Durkan, Mayor

Executive Order 2020-09: COVID-19 Civil Emergency – Extension of Eviction Moratoriums

An Executive Order extending the City of Seattle’s moratoriums on residential evictions and small business
and non-profit organization evictions, in order to mitigate the economic impacts of the COVID-19 public
health emergency on the people of Seattle.

WHEREAS, on March 3, 2020, in my capacity as Mayor, I proclaimed that a civil emergency exists in the City
of Seattle in the Mayoral Proclamation of Civil Emergency related to COVID-19; and

WHEREAS, on March 4, 2020, Public Health – Seattle & King County issued guidance recommending that
people at higher risk of severe illness should stay home and away from large groups of people as much as
possible, including public places; and

WHEREAS, on March 10, 2020, I issued Executive Order 2020-03 to provide various assistance to Seattle’s
small businesses, non-profits and their workers, including but not limited to expanding the small business
stabilization fund, deferral of B&O taxes, and utility discounts; and

WHEREAS, on March 16, 2020, in order to protect the public health, safety, and welfare of Seattle residents, I
issued an Emergency Order imposing a moratorium on residential evictions through May 14, 2020; and

WHEREAS, on March 17, 2020, in order to protect the public health, safety, and welfare of Seattle residents,
small businesses, and non-profit organizations, I issued an Emergency Order imposing a moratorium on small
business and non-profit evictions through May 15, 2020; and

WHEREAS, on March 23, 2020, Washington Governor Jay Inslee issued a “Stay Home, Stay Healthy” order,
asking non-essential workplaces to close and people to stay home except for necessary trips until midnight
on April 6, 2020; and

WHEREAS, on March 18, 2020, Governor Jay Inslee issued Proclamation 20-19 temporarily prohibiting
residential evictions statewide through April 17, 2020; and

WHEREAS, on April 16, 2020, Governor Inslee issued Proclamation 20-19.1 extending the temporary
prohibition on residential evictions statewide and temporarily prohibiting residential and commercial
property landlords from increasing the rate of rent for any residential tenant and for any commercial tenant
who has been materially impacted by the COVID-19 emergency through June 4, 2020; and




        Office of the Mayor | 600 Fourth Avenue, P.O. Box 94749, Seattle, WA 98124 | 206-684-4000 | seattle.gov/mayor
                 Case 2:20-cv-01323 Document 1-8 Filed 09/03/20 Page 3 of 3
Executive Order 2020-08 (Extension of COVID-19 Eviction Moratoriums)
Page 2 of 3
July 31, 2020

WHEREAS, on May 1, 2020, I issued Executive Order 2020-05 to extend the City of Seattle’s residential and
small business and non-profit eviction moratoriums through June 4, 2020; and

WHEREAS, on June 2, 2020, Governor Inslee issued Proclamation 20-19.2 extending the temporary
prohibition on residential evictions and temporary rent protections for residential and commercial tenants
statewide through August 1, 2020; and

WHEREAS, on June 3, 2020, I issued Executive Order 2020-06 to extend the City of Seattle’s residential and
small business and non-profit eviction moratoriums through August 1, 2020; and

WHEREAS, on July 24, 2020, Governor Inslee issued Proclamation 20-19.3 extending the temporary
prohibition on residential evictions and temporary rent protections for residential and commercial tenants
statewide through October 15, 2020; and

WHEREAS, through July 31, 2020, Public Health – Seattle & King County has announced 15,197 confirmed
cases of COVID-19 in King County residents, including 647 deaths; and

WHEREAS, the continued increase in COVID-19 cases and deaths in Seattle and King County shows that this
pandemic continues to threaten the life and health of our people as well as the economy of the City of
Seattle; and
NOW, THEREFORE, I, Jenny A. Durkan, Mayor of Seattle, hereby order the following extensions of the City of
Seattle’s emergency eviction moratoriums:

Sec. 1 Extension of Emergency Moratorium on Residential Evictions
         The March 16, 2020, Emergency Order imposing a moratorium on residential evictions is hereby
         extended through December 31, 2020, or until the termination of the Proclamation of Civil
         Emergency dated March 3, 2020, whichever is earliest.
Sec. 2 Extension of Emergency Moratorium on Small Business and Non-Profit Evictions
         The March 17, 2020, Emergency Order imposing a moratorium on small business and non-profit
         organization evictions is hereby extended through December 31, 2020, or until the termination of
         the Proclamation of Civil Emergency dated March 3, 2020, whichever is earliest.
For all other COVID-19 legislation, emergency orders, closures, or relief measures announced by the City but
not enumerated in this Executive Order, the City will monitor guidance and future orders from Public Health -
Seattle & King County, as well as the county, state, and federal governments before determining whether to
extend their intended termination dates.
Any questions regarding this Executive Order should be directed to Senior Deputy Mayor Mike Fong, Office of
the Mayor.
                                                                 Dated this 31st day of July, 2020




                                                                 Jenny A. Durkan
                                                                 Mayor of Seattle
